        Case 1:19-cr-10080-NMG Document 1759 Filed 02/23/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                Plaintiff,                        Case No. 1:19-cr-10080-NMG

        v.

 GREGORY COLBURN, et al.,

                Defendants.


         DEFENDANT ELISABETH KIMMEL’S MOTION FOR LEAVE
   TO OBTAIN COPY OF SEALED FEBRUARY 10, 2021, HEARING TRANSCRIPT

       Defendant Elisabeth Kimmel (“Defendant”) respectfully moves this Court for leave to

obtain a copy of the transcript of a sealed, ex parte hearing that occurred on February 10, 2021.

       As grounds for the motion, counsel for Defendant states that he participated in the February

10, 2021, hearing, which pertained to an ex parte and under seal Rule 17(c) subpoena served by

counsel for Defendant.

       WHEREFORE, Defendant respectfully requests that her motion for leave to obtain a copy

of the sealed February 10, 2021, hearing transcript be GRANTED.
       Case 1:19-cr-10080-NMG Document 1759 Filed 02/23/21 Page 2 of 3




                                          Respectfully submitted,

                                          ELISABETH KIMMEL

                                          By her attorneys,

                                          /s/ Cory S. Flashner
                                          R. Robert Popeo (BBO No. 403360)
                                          Mark E. Robinson (BBO No. 423080)
                                          Eóin P. Beirne (BBO No. 660885)
                                          Cory S. Flashner (BBO No. 629205)
                                          MINTZ, LEVIN, COHN, FERRIS,
                                            GLOVSKY AND POPEO, P.C.
                                          One Financial Center
                                          Boston, MA 02111
                                          (617) 348-1605 (telephone)
                                          (617) 542-2241 (fax)
                                          rrpopeo@mintz.com
                                          merobinson@mintz.com
                                          epbeirne@mintz.com
                                          csflashner@mintz.com

Date: February 23, 2021




                                      2
       Case 1:19-cr-10080-NMG Document 1759 Filed 02/23/21 Page 3 of 3




              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

        I, Cory S. Flashner, hereby certify that counsel for Defendant did not confer with
counsel for the government regarding this motion as the request pertains to a hearing that was
conducted ex parte and under seal.

                                                    /s/ Cory S. Flashner
                                                    Cory S. Flashner


                               CERTIFICATE OF SERVICE

        I, Cory S. Flashner, hereby certify that on February 23, 2021, I filed the foregoing with
the United States District Court for the District of Massachusetts using the CM/ECF system and
caused it to be served on all registered participants via the notice of electronic filing.

                                                    /s/ Cory S. Flashner
                                                    Cory S. Flashner




                                               3
